Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14789 GENTEK INC. (Exact name of registrant as specified in its charter) Delaware 02-0505547 ( State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 90 East Halsey Road Parsippany, New Jersey (Address of principal executive offices) (Zip Code) (973) 515-3221 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer Accelerated Filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesX No The number of outstanding shares of the Registrants Common Stock as of July 31, 2007 was 10,710,301. GENTEK INC. FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2007 INDEX Page No. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Statements of Operations  Three and Six Months Ended June 30, 2007 and 2006 1 Condensed Consolidated Balance Sheets  June 30, 2007 and December 31, 2006 (as Restated) 2 Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2007 and 2006 (as Restated) 3-4 Condensed Consolidated Statement of Changes in Equity  Year ended December 31, 2006 (as Restated) and Six Months Ended June 30, 2007 5 Notes to the Condensed Consolidated Financial Statements 6-15 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 16-22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22-23 PART II. OTHER INFORMATION: Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24-25 Item 5. Other Information 25 Item 6. Exhibits 25-28 SIGNATURES 29 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. GENTEK INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Net revenues $ 159,459 $ 148,372 $ 314,388 $ 286,961 Cost of sales 131,529 119,646 259,404 232,383 Selling, general and administrative expense 13,260 12,572 25,556 24,778 Restructuring and impairment charges 1,587 851 2,868 1,353 Pension curtailment and settlement gains (140 ) (635 ) (695 ) (635 ) Operating profit 13,223 15,938 27,255 29,082 Interest expense 5,546 9,840 12,348 16,593 Interest income 39 172 356 330 Other (income) expense, net (224 ) 136 (221 ) 234 Income from continuing operations before income taxes 7,940 6,134 15,484 12,585 Income tax provision 3,260 3,218 6,392 5,278 Income from continuing operations 4,680 2,916 9,092 7,307 Income (loss) from discontinued operations (net of tax (benefit) of $(218), $ (717), $(1,323) and $(2,099), respectively) 365 1,237 (7,308 ) 233 Net income $ 5,045 $ 4,153 $ 1,784 $ 7,540 Income per common share  basic: Income from continuing operations $ 0.45 $ 0.29 $ 0.89 $ 0.72 Income (loss) from discontinued operations 0.04 0.12 (0.71 ) 0.02 Net income $ 0.49 $ 0.41 $ 0.17 $ 0.74 Income per common share  assuming dilution: Income from continuing operations $ 0.40 $ 0.27 $ 0.78 $ 0.69 Income (loss) from discontinued operations 0.03 0.11 (0.63 ) 0.02 Net income $ 0.43 $ 0.38 $ 0.15 $ 0.71 See the accompanying notes to the condensed consolidated financial statements. -1- GENTEK INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (unaudited) June 30, December 31, As Restated  See Note 13 ASSETS Current assets: Cash and cash equivalents $ 5,682 $ 5,237 Receivables, net 95,557 77,305 Inventories 54,292 46,885 Deferred income taxes 31,921 31,578 Assets held for sale 19,133 136,294 Other current assets 7,081 6,511 Total current assets 213,666 303,810 Property, plant and equipment, net 222,453 224,102 Goodwill 142,563 139,497 Intangible assets, net 53,364 54,703 Other assets 8,059 8,094 Total assets $ 640,105 $ 730,206 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 45,107 $ 42,639 Accrued liabilities 55,399 56,181 Current portion of long-term debt 3,821 4,612 Liabilities of businesses held for sale 1,958 32,753 Total current liabilities 106,285 136,185 Long-term debt 277,408 340,687 Pension and postretirement obligations 71,227 85,501 Other liabilities 71,757 69,354 Total liabilities 526,677 631,727 Equity: Preferred Stock, $.01 par value; authorized: 10,000,000 shares; none issued or outstanding Common Stock, no par value; authorized: 100,000,000 shares; issued: 10,629,408 and 10,359,716 shares at June 30, 2007 and December 31, 2006, respectively 86,843 83,516 Warrants 8,298 8,355 Accumulated other comprehensive income 16,047 8,550 Retained earnings (deficit) 2,907 (1,678 ) Treasury stock, at cost: 23,502 and 12,198 shares at June 30, 2007 and December 31, 2006, respectively (667 ) (264 ) Total equity 113,428 98,479 Total liabilities and equity $ 640,105 $ 730,206 See the accompanying notes to the condensed consolidated financial statements. -2- GENTEK INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Six Months Ended June 30, 2007 2006 As Restated  See Note 13 Cash flows from operating activities: Net income $ 1,784 $ 7,540 Adjustments to reconcile net income to net cash provided by operating activities: Discontinued operations 7,308 (233 ) Pension curtailment gains (695 ) (635 ) Depreciation and amortization 18,138 16,295 Asset impairment charge 503 Net loss on disposition of long-term assets 32 84 Long-term incentive plan costs 1,781 734 Excess tax benefit from stock option exercises (612 ) (142 ) Increase in receivables (15,618 ) (17,047 ) Increase in inventories (6,749 ) (3,114 ) Increase in deferred tax assets (4,649 ) (827 ) Increase in accounts payable 5,268 6,981 Increase in accrued liabilities 1,357 2,217 Change in other liabilities and assets, net 8,085 1,344 Net cash provided by continuing operations 15,430 13,700 Net cash used for discontinued operations (15,131 ) (10,700 ) Net cash provided by operating activities 299 3,000 Cash flows from investing activities: Capital expenditures (14,488 ) (8,886 ) Proceeds from sales of long-term assets 1,126 185 Proceeds from short-term investments 2,367 Acquisition of businesses, net of cash acquired* (3,203 ) Net cash used for continuing operations (16,565 ) (6,334 ) Net cash provided by discontinued operations 80,254 29,067 Net cash provided by investing activities 63,689 22,733 Cash flows from financing activities: Proceeds from revolving credit facility 77,750 Repayment of revolving credit facility (76,250 ) Issuance of long-term debt 50,000 Repayment of long-term debt (114,394 ) (23,176 ) Deferred financing costs (378 ) (396 ) Dividends (2,367 ) Exercise of stock options and warrants 638 517 Excess tax benefits from stock option exercises 612 142 Acquisition of treasury stock (403 ) (128 ) Net cash used for continuing operations (62,425 ) (25,408 ) Net cash used for discontinued operations (1,393 ) (1,525 ) Net cash used for financing activities (63,818 ) (26,933 ) Effect of exchange rate changes on cash 275 82 Increase (decrease) in cash and cash equivalents 445 (1,118 ) Cash and cash equivalents at beginning of period 5,237 10,631 Cash and cash equivalents at end of period $ 5,682 $ 9,513 -3- GENTEK INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Supplemental information: Cash paid for income taxes $ 674 $ 2,379 Cash paid for interest $ 13,831 $ 15,539 Capital expenditures incurred but not yet paid $ 2,347 $ 1,539 *Acqusition of businesses, net of cash acquired: Working capital, other than cash $ (215 ) $ Property, plant and equipment (87 ) Other assets (2,901 ) Total cash used to acquire businesses $ (3,203 ) $ See the accompanying notes to the condensed consolidated financial statements. -4- GENTEK INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the Year Ended December 31, 2006 (as Restated  See Note 13) and the Six Months Ended June 30, 2007 (In thousands) (unaudited) Accumulated Other Retained Common Unearned Treasury Comprehensive Earnings Stock Compensation Warrants Stock Income (Loss) (Deficit) Total Balance at January 1, 2006 $ 81,395 $ (859 ) $ 8,361 $ (86 ) $ (3,861 ) $ 425 $ 85,375 Components of comprehensive income: Net loss (2,103 ) (2,103 ) Minimum pension liability adjustment (net of tax of $2,494) (as RestatedSee Note 13) 3,811 3,811 Foreign currency translation adjustments (net of tax of $59) 92 92 Change in unrealized gain on derivative instruments (net of tax of $157) 239 239 Comprehensive income (as RestatedSee Note 13) 2,039 Adjustment to initially apply FASB Statement No. 158 (net of tax of $1,198) (as RestatedSee Note 13) 8,269 8,269 Long-term incentive plan, net 1,243 859 2,102 Exercise of warrants 48 (6 ) 42 Exercise of stock options 830 830 Acquisition of treasury stock (178 ) (178 ) Balance at December 31, 2006 (as RestatedSee Note 13) 83,516 8,355 (264 ) 8,550 (1,678 ) 98,479 Cumulative effect of change in accounting for uncertain tax positions 2,801 2,801 Components of comprehensive income: Net income 1,784 1,784 Pension liability adjustment (net of tax of $4,765) 7,283 7,283 Foreign currency translation adjustments (net of tax of $(163)) (252 ) (252 ) Change in unrealized gain on derivative instruments (net of tax of $306) 466 466 Comprehensive income 9,281 Long-term incentive plan, net 2,632 2,632 Exercise of stock options 638 638 Acquisition of treasury stock (403 ) (403 ) Exercise of warrants 57 (57 ) Balance at June 30, 2007 $ 86,843 $ $ 8,298 $ (667 ) $ 16,047 $ 2,907 $ 113,428 See the accompanying notes to the condensed consolidated financial statements. -5- GENTEK INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (unaudited) Note 1  Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.
